DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 12-14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill (5992897).  The reference to Hill discloses the recited system for transporting corrosive or erosive fluids (col 1, lines 3-21 discusses corrosion or erosive fluids such as brine or liquid hydrocarbons), the system comprising: a flow conduit  (12; fig 1A) or flow equipment comprising a flow bore (as set forth above the pipe is for flow and conduits have flow bores); one or more inserts disposed within the flow bore of the flow conduit or flow equipment (32; fig 1A), the insert(s) comprising: an internal structure (32 depicts the internal structure in fig 1A); and an erosion or corrosion resistant coating disposed around the internal structure (33; seen in the figures but the number is not shown, col 4, lines 54-61), wherein the internal structure axially extends from a first end surface at a first end of the insert(s)  to a distance away from a second end surface at a second end of the insert(s) (fig 1A shows the insert internal structure 32 has first and second ends, and the coating extends past it) to form an unsupported end without the internal structure at the second end (fig 1A shows this as well where the coating extends past where internal structure 32 ends, and therefore would be unsupported as now argued, but also such is seen not to touch the internal lining 30 either which would also make it unsupported for another reason); wherein the insert(s) is disposed inside the flow bore and provides erosion and/or corrosion resistance, wherein the internal structure is entirely within the flow bore (seen in fig 1A).
	With respect to claim 5, the first end of the one or more inserts further comprise at least one of a lip, a tapered section, and a tab configured to mechanically engage the flow conduit, flow equipment or flow bore and align or restrain movement of the insert (fig 1A shows at least the left end of 32 has a tapered section; and it would function the same way).
	With respect to claim 12, such has similar structure claimed to that of claim 1 and would meet the claim language for the same reasons as above, specifically:
	An insert for providing corrosion and erosion resistance to flow equipment (see above; a pipe for fluid flow is flow equipment or part of a system of pipes which can be considered equipment), the insert comprising: an internal structural component (32; fig 1A) that is sized to fit entirely within a flow bore of the flow equipment (seen in fig 1A); and an erosion-resistant coating disposed around the internal structural component (33 in spec, seen in the figures but not numbered; col 4, lines 54-61), wherein the internal structure axially extends from a first end surface at a first end of the insert to a distance away from a second end surface at a second end of the insert (see above, this is seen in fig 1A where it would have ends one of which is tapered, and the coating extends past where the internal structure 32 is as seen in fig 1A) to form an unsupported end without the internal structure at the second end (see above and fig 1A which shows the tapered end is unsupported where the coating extends past where the internal structure is making it unsupported and further does not contact the internal liner 30 either which is another form of unsupported).
	With respect to claim 13, the first end of the one or more inserts further comprise at least one of a lip, a tapered section, and a tab configured to mechanically engage the flow conduit, flow equipment or flow bore and align or restrain movement of the insert (fig 1A shows at least the left end of 32 has a tapered section; and it would function the same way).
	With respect to claim 14, the insert comprises a section configured to form a seal along one or more respective interfaces formed between the insert and a respective portion of a second complementary insert (secondary insert 30, fig 1A is seen to have an interface with insert 32 which is inserted within secondary insert 30, and due to the tight fit such would provide at least some amount of seal).
	With respect to claim 16, a mechanical engagement configured to fit into a corresponding feature of the flow equipment and to hold the insert in place during operation (20 formed as part of the second insert combined with the insert 32 is placed into mechanical engagement and fit into a corresponding feature of the flow equipment 18,12; fig 1A).

Claim(s) 1-3, 5-8, 12-14, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ginaven (2974684).  The reference to Ginaven discloses the recited system for transporting corrosive or erosive fluids (col 1, lines 22-44 describes a corrosion and abrasion system of centrifuge cleaners), the system comprising: a flow conduit or flow equipment (1,13; figs 2 and 5) comprising a flow bore (figs 2 and 5 show they have a through bore), one or more inserts (6,7,10 figs 2 and 5) disposed within the flow bore of the flow conduit or flow equipment, the insert(s) comprising: an internal structure (6,10; 6 is a wire mesh, 10 is a metal tapered cone with holes; figs 2, 3, 5, 6), and an erosion or corrosion resistant coating (7 in figs 2 and 4; and inner coating layer not numbered radially inward from 10) disposed around the internal structure; wherein the insert(s) is disposed inside the flow bore and provides erosion and/or corrosion resistance (col 2, lines 69-72; col 3, lines 22-28).  The internal structure is seen to have first and second ends, for example fig 2 shows a first end near 5 and a second end near 4, the second end 4 is formed of only coating 7 and does not have any of the internal structure within this end of the insert, and therefore as now defined is unsupported since the term is now defined in the claim and argued in the arguments to refer to a section of the insert which does not contain the internal structure, where similar structure is also seen in figure 5 as well.
With respect to claim 2, the internal structure comprises a perforated metal, wire mesh, or glass coated nylon (6 in col. 1, lines 68-72 describe a woven wire netting which is considered a wire mesh as seen in fig 3; col 2, lines 3-9 discuss a perforated metal which is 10 in figs 6 and 7; also see col 2 line 54-68 and col 3, lines 10-21).  
With respect to claim 3, the erosion or corrosion resistant coating comprises a polymeric or rubber coating (7 is described in col 2, line 72 to be a plastic line which would be a polymeric material; the unmarked coating in figure 5 is described in col 3, lines 10-21 to be a plastic material as well which would be a polymeric material).  
With respect to claim 5, the one or more inserts further comprise at least one of a lip, a tapered section, and a tab configured to mechanically engage the flow conduit, flow equipment or flow bore and align or restrain movement of the insert (fig 2 shows a lip near 4 and 5 which would keep the insert in place in the bore and not allow movement up or down, and the tight wall is tapered to fit in the tapered wall which would also create restraint mechanically preventing the insert from moving downward; fig 5 shows an additional lip or tab 11 can be provided to prevent motion as well with respect to 13).  
With respect to claim  6, further comprising a mechanical engagement, configured to fit into a corresponding feature of the flow conduit or flow equipment and to hold the insert in place during operation (at least the flanges 4,5 of 6,7 in fig 2 would be a mechanical engagement as would the tight wall fit in both figs 2 and 5 between the insert and flow conduit wall 1,13; and element 11 in fig 5).  
With respect to claim 7, two or more inserts, wherein the inserts are configured to form a seal along one or more respective interfaces formed between the inserts (this is described in col 2, lines 42-53 and structure described in that paragraph is seen in fig 2; where such describes joining several sections of system shown in fig 2 to form a complete system and where each joint is sealed by the interfitting engagement of the next adjacent section).  
With respect to claim 8, the two or more inserts comprise complementary overlapping structures (col 2, lines 42-53 describes interfitting  engagement between the end of one section and the next adjacent section where at least the flanges 4,5 would overlap and form the complementary structure by one end interfiting in the next adjacent end).  
With respect to claim 12, such is essentially just a broader version of claim 1 and recites the same structure for the same reasons, specifically an insert 6,7,10 (figs 2 and 5) for providing corrosion and erosion resistance to flow equipment (see above), the insert comprising: an internal structural component 6,10 (figs 2 and 5; see above) that is sized to fit within a flow bore of the flow equipment 1,13 (figs 2 and 5, see above) and an erosion-resistant coating (7 in fig 2, not numbered radially inward layer from internal structure 10 in fig 5) disposed around the internal structural component.   The internal structure is seen to have first and second ends, for example fig 2 shows a first end near 5 and a second end near 4, the second end 4 is formed of only coating 7 and does not have any of the internal structure within this end of the insert, and therefore as now defined is unsupported since the term is now defined in the claim and argued in the arguments to refer to a section of the insert which does not contain the internal structure, where similar structure is also seen in figure 5 as well.

With respect to claim 13, the insert comprises at least one of a lip, a tapered section, and a tab configured to mechanically engage the flow conduit, flow equipment or flow bore and align or restrain movement of the insert (see discussion above of claim 5; lips or tabs 4,5 of fig 2, 11 of fig 5; tapered design of the inserts also seen in figs 2 and 5).   
With respect to claim 14, the insert comprises a section configured to form a seal along one or more respective interfaces formed between the insert and a respective portion of a second complementary insert (see above discussion of claims 7 and 8; col 2, lines 42-53).  
With respect to claim 16, a mechanical engagement configured to fit into a corresponding feature of the flow equipment and to hold the insert in place during operation (see discussion of claim 6 above; flanges 4,5 and tapered walls form engagement of this type as described above for claim 6).  
With respect to claim 17, the internal structural component comprises: an elongated tubular element that defines an axial bore which is open at both ends of the tubular element (this can be seen if figs 2 and 5 where the tubular walls are open at both ends and the walls taper), and a plurality of opening through the side of the elongated tubular element (figs 2 and 3 shows openings in the mesh 6 which are a plurality of openings, and fig 6 shows a plurality of openings 14 in member 10).  
With regards to claim 18, the erosion-resistant coating is disposed within at least one of the plurality of openings through the side of the tubular element (fig 4 shows coating 7 passing through 6 which has the openings described above, and is described as molded to flow over and through the woven wire 6 in col 2, lines 53-68; and in col 3, lines 10-21 describe  the plastic flowing through perforations or openings 14 in the conical member 10 to interlock therethrough and thereabout).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginaven in view of Burkhalter.  The reference to Ginaven discloses all of the recited structure with the exception of using a specific type of polymeric coating such as epoxy, and using the insert on a manifold having a plurality of inlets, outlets, and/or flow channels.  As set forth above Burkhalter teaches coatings used on inserts which can be polymeric material such as epoxy is known, and that such can be used on manifolds such as seen in figs 1-3 which shows a plurality of pipes 18 having inlets, outlets, and primary flow channels.  It would have been obvious to one skilled in the art to modify the insert in Ginaven by providing a specific type of polymeric corrosion/erosion prevention coating to the insert such as epoxy, and that it is old and known that the pipes the insert can be provided in can also be part of a manifold having a plurality of inlets, outlets, and primary flow channels as suggested by Burkhalter where such is a known type of erosion/corrosion prevention polymer coating used on metal inserts which would have expected results that would provide adequate erosion and corrosion protection  to the metal insert thereby helping prevent premature failure of the insert, and by providing additional applications for such an insert would increase its usefulness and value to the market when such has other potential uses, and Ginaven suggests other modifications and construction are known which also suggests other uses (col 3 line 45 to col 4 line 3).  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginaven in view of Ishikawa (6158474).  The reference to Ginaven discloses all of the recited structure with the exception of using an insert in a tee, pup joint, cross, or y splitter.   The reference to Ishikawa discloses it is old and well known in the art to provide an insert 1 formed of internal structure 2, and rubber coating 3 (see fig 1, such is rust resistant as set forth in the title and would make such corrosion resistant, and where such an insert is provided in a tee joint area between a main pipe 10 and a tee branch formed by 14 (see fig 2).  It would have been obvious to one skilled in the art to modify the insert of Ginaven to be provided in other types of pipes including to prevent corroding at the junction of a tee joint as suggested by Ishikawa, by providing additional applications for such an insert would increase its usefulness and value to the market when such has other potential uses, and Ginaven suggests other modifications and construction are known which also suggests other uses (col 3 line 45 to col 4 line 3). 
Claims 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginaven in view of Campbell (6543811).  The reference to Ginaven discloses all of the recited structure with the exception of using such an insert in a valve by providing an insert in an inlet bore, and an outlet bore and creating a dynamic seal with the flow control member of the valve.  The reference to Campbell discloses that it is old and well known in the art to provide pipe assembly such as flanges 30 of a pipe system (fig 4) which can be provided with an insert 36 (fig 4) to help prevent erosion and corrosion (col 6, lines 40-46) due to the materials they are made from, that such can also be seen as 40 in figure 9 and 42 in figure 13 which is a valve system, where in figure 13 there are liners provided at least at an outlet near 42e portion of 30, and another insert 44 (seen near 44g of fig 13) is upstream so at an inlet, and a moving valve member 44c at least makes a dynamic seal with the insert 44/44g.  It would have been obvious to one skilled in the art to modify the insert of Ginaven to be designed for use with a valve system, where more than one insert can be provided in an inlet and outlet of the valve system, and that such can at least have a dynamic seal with the insert (where both inserts are designed similarly and therefore would be at least configured for dynamic seal since at least one is capable of a dynamic seal with the flow control member 44c as taught by Campbell, and being similarly configured both inserts would be capable of being configured for the same type of dynamic seal where the claims only require configuring and not actual function) as suggested by Campbell, by providing additional applications for such an insert would increase its usefulness and value to the market when such has other potential uses, and Ginaven suggests other modifications and construction are known which also suggests other uses (col 3 line 45 to col 4 line 3). 

Response to Arguments
Applicant's arguments filed October 20, 2022 have been fully considered but they are not persuasive. With respect to the last full sentence on page 6 of the arguments, this interaction between two inserts is not claimed such that the unsupported ends are forced together in an interference fit does not seem to be claimed in this manner in the claims and therefore this argument is more detailed than the claim language, and not considered persuasive for this reason.  With respect to the arguments directed at Ginaven, the coating or liner 7 is part of the insert and extends past the end of the internal structure 6,10 which have two ends, and as now argued and claimed the term “unsupported” is intended to mean a section of the insert at the second end which is not provided with internal structure, and clearly it is seen in figures 2 and 5 as discussed in the rejection above the liner or coating 7 extends past the end of the internal structure and since such is part of the insert as well it creates an unsupported end of the insert as now defined by the claim language because it lacks internal structure in the bottom portion of the liner/coating 7 (in fig 2 it is labeled as 4) which forms an unsupported flanged end, therefore the reference to Ginaven alone anticipates the new form of claim 1 and meets the unsupported language without the need for modification.   With respect to the argument directed at Gil such is essentially moot since the reference is no longer needed to meet the intended meaning of unsupported as now amended and argued, and this reference is no longer used in combination with Ginaven, so this argument is moot.  With respect to Burkhalter, such is merely arguing the teachings of Burkhalter with reference to the new definition and language directed at the unsupported feature of claim 1, however, this reference is not used to modify this part of Ginaven, and there are no arguments directed at the 103 combination of the reference with Ginaven directed to what the reference is being used to teach for modification of the base reference, therefore there are no arguments directed at the combination of references and what Burkhalter was intended to modify so the argument is not persuasive and the rejection still stands.  The same is true of the Ishikawa reference, and for the same reasons as Burkhalter, the reference is not being used to teach the unsupported language as argued and there are no arguments directed to the actual manner in which the reference was used to modify the base reference so the argument is not persuasive and the rejection still stands.  The same is also true of Campbell and for the same reasons is not persuasive and the rejection still stands.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH